1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11
      SUSANNA MARIE MIRANDA,
12                                               Case No. 2:18-cv-00001-GJS
                   Plaintiff
13
             v.                                  JUDGMENT
14
      NANCY A. BERRYHILL, Acting
15    Commissioner of Social Security,
16                 Defendant.
17
18         IT IS ADJUDGED that the decision of the Commissioner of the Social
19   Security Administration is REVERSED and this matter REMANDED pursuant to
20   sentence four of 42 U.S.C. § 405(g) for further administrative proceedings
21   consistent with the Court’s Memorandum Opinion and Order filed
22   contemporaneously with the filing of this Judgment.
23
24   DATED: October 18, 2018
25                                         __________________________________
                                           GAIL J. STANDISH
26                                         UNITED STATES MAGISTRATE JUDGE
27
28
